Citation Nr: 1109477	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected orthopedic disorders.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected orthopedic disorders.

3.  Entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claims for service connection for arthritis of the neck and left shoulder and his claim for entitlement to a disability rating in excess of 10 percent for a lumbar spine disorder.   


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences a neck disorder.

2.  There is no competent or credible evidence showing that the Veteran's current neck disorder is related to his active military service or is secondary to, or otherwise aggravated by, his service-connected orthopedic disorders or that his neck disorder manifested within one year after service discharge.

3.  There is competent evidence that the Veteran currently experiences a left shoulder disorder.

4.  There is no competent or credible evidence showing that the Veteran's current left shoulder disorder is related to his active military service or is secondary to, or otherwise aggravated by, his service-connected orthopedic disorders or that it manifested within one year after service discharge.

5.  The Veteran's service-connected lumbar spine disorder does not manifest with limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, or show favorable or unfavorable ankylosis of the thoracolumbar spine, nor did the Veteran experience any incapacitating episodes of at least 2 weeks in duration.  


CONCLUSIONS OF LAW

1.  A neck disorder is not due to or aggravated by the Veteran's service-connected arthritis or lumbar spine disorder, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A left shoulder disorder is not due to or aggravated by the Veteran's service-connected arthritis or lumbar spine disorder, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2007 and February 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection, secondary service connection, aggravation, and higher rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In regards to the claim for a higher rating for a lumbar spine condition, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

In this case, the Veteran was provided with general notice as to the requirements for an increased rating in the October 2007 notice letter.  Furthermore, the Veteran provided statements and evidence to the VA which shows that he is aware of the general criteria for proving a claim for an increased rating.  In fact, the Veteran has directly disputed the rating code applied.  See the Veteran's notice of disagreement (NOD) of December 2008, substantive appeal (VA Form 9) of April 2009, as well as the Veteran's representative's statement of May 2009 (VA Form 646), and the Informal Brief of Appellant in Appealed Case (Brief) of December 2010.  Finally, the January 2008 rating decision and March 2009 statement of the case (SOC) have both provided the Veteran with a review of the specific criteria which had been used to decide his rating.  Given this record, the Veteran has clearly been adequately informed of the evidence necessary to support his increased rating claim to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes the Veteran has been provided with all notice required in this case.  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claims in January 2008, the preferred sequence.  But in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending the additional VCAA notice letter by readjudicating the case by way of the March 2009 SOC.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, VA medical examinations regarding both the nature and etiology of his neck and shoulder disorders as well as the severity of his lumbar spine condition.  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

In regards to the April 2008 VA medical examination regarding the nature and etiology of the Veteran's current neck and left shoulder disorders, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by a CRRN, BC-RN, C-NP (Certified Rehabilitation Registered Nurse, Board Certified Registered Nurse, and Certified Nurse Practitioner).  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner, having completed medical education and training, thus fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions).  

Furthermore, the April 2008 VA medical examiner reviewed the history of the Veteran's neck and left shoulder disorders, as well as any connection these disorders may have to his currently service-connected orthopedic disorders, including addressing service connection by aggravation.  The Board notes that the VA medical examiner did not specifically address the possibility that the Veteran's may be directly connected to his military service.  However, the examiner explicitly identified the direct causes of the Veteran's current neck and left shoulder disorders, as well as the most likely aggravating factor.  Furthermore, the Board has concluded that the Veteran's statements regarding the history of symptoms related to his left shoulder and neck disorders are not credible.  Therefore, the April 2008 examiner has provided a complete etiology for the Veteran's current condition fully addressing the credible evidence of record, such that a further explicit statement regarding direct service connection would be unnecessary.  As such, the April 2008 VA medical examination has thoroughly addressed the credible evidence of record and the various theories of entitlement, such that no further examination or opinion in this regard is necessary.

In regards to the Veteran's claim for an increased rating for his lumbar spine condition, the VA medical examination was conducted in December 2007, over three years ago.  However, since this examination, the Veteran has not submitted any evidence of further relevant treatment, nor has the Veteran indicated any increase in the severity or number of manifestations of his lumbar spine.  In fact, the Veteran has only argued with the application of the Diagnostic Code and not the actual findings of the December 2007 VA medical examination.  Therefore, without evidence that the Veteran's lumbar spine condition has worsened since the December 2007 VA medical examination, the Board is not required to remand the Veteran's claim for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the December 2007 VA medical examinations provided a thorough review of the Veteran's symptoms, included range of motion findings, and considered the effects his lumbar spine condition on his employment and daily life.  Therefore, the VA medical examination provided has been adequate for rating purposes.  See 38 C.F.R. § 4.2.  

As such, the VA medical examinations provided have satisfied the obligation of the VA to provide medical opinions that are adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.


Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left Shoulder and Neck Disorders, to Include as Secondary to or Aggravated by Service-Connected Orthopedic Disorders

The Veteran's claims for service connection for left shoulder and neck disorders present similar issues of law and fact, and will therefore be addressed together through the following analysis.

The Veteran has maintained that he experiences left shoulder and neck arthritis which are part of the same degenerative disease process for which he is already service-connected, and that his left shoulder and neck disorders therefore should also be service-connected.  See the Veteran's representative's statement of February 2008, the Veteran's December 2008 NOD, April 2009 VA Form 9, and May 2009 VA Form 646.  

The first requirement for any service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the Veteran first complained of neck and left shoulder pain in a VA medical treatment record from April 2007.  In May 2007 a computed axial tomography (CT) scan was provided to the Veteran, which found no "obvious concerns," with a normal alignment, but a letter to the Veteran detailing the findings indicated that there was some evidence of minimal arthritis.  The Veteran also complained of left shoulder pain in September 2007.  See the private treatment record from the Hartford Clinic.  The Veteran was provided with a VA medical examination in April 2008, at which time the Veteran's x-rays were reviewed and the examiner found that the Veteran was experiencing "mild degenerative disc disease" of the cervical spine and "mild degenerative joint disease" of the left acromioclavicular joint (i.e. the left shoulder).  As such, the Board concludes that there is competent evidence that the Veteran currently experiences left shoulder and neck disorders which may be considered for service connection.  

Consequently, the determinative issue is whether the Veteran's current left shoulder and neck disorders are attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, as noted above, the Veteran has argued that his current left shoulder and neck disorders are a progression of his service-connected arthritis disorders, or in effect that these are separate manifestations of the same disease process, and should be provided separate disability ratings as a manifestation of an already service-connected disorder.  See the Veteran's representative's May 2009 VA Form 646.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Furthermore, there is no competent medical evidence or opinion which indicates that the Veteran's left shoulder and neck disorders are simply manifestations of the same disorders for which the Veteran is already service-connected.  In fact, the evidence of record shows that the Veteran's left shoulder and neck disorders have developed separately from, and affect areas of the body separate and distinct from his currently service-connected disorders.  Furthermore, the Veteran's left shoulder and neck disorders have been separately diagnosed and treated.  As such, his service-connected disorders may be considered to have caused him to experience his currently diagnosed degenerative disc disease of the cervical spine and degenerative joint disease of the left shoulder, but may not be considered separate manifestations of an already service-connected disorder, unlike the separately manifesting symptoms of a single degenerating joint.  Therefore, the Veteran's left shoulder and neck disorders must be separately found to be connected to the Veteran's military service, either as secondary to his service-connected disorders or as directly related to his military service.  

The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that secondary service connection under 38 C.F.R. § 3.310 may be granted for aggravation of a Veteran's non-service-connected condition beyond its natural progression by a service-connected condition.  As such, the Board must consider all theories of entitlement, including whether or not the Veteran's left shoulder and neck disorders are the direct result of his service, secondary to his service-connected conditions, and/or if the Veteran's non-service-connected left shoulder and neck disorders may have been aggravated beyond their natural progression by the Veteran's service-connected disorders.

In the July 2005 rating decision, the Veteran was granted service connection for arthritis and paresthesia of both hands, osteoarthritis of both hips, and for a degenerative disease of the spine, which may be connected to his current left shoulder and neck disorders for entitlement on a secondary or aggravated basis.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  In this case, the Board concludes that a determination that the Veteran's left shoulder and neck disorders have developed as due to, or have been aggravated by, his service-connected orthopedic disorders is the type of finding which requires medical skill or knowledge.  In this case, there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; 38 C.F.R. § 3.159(a)(1).  

In fact, the competent medical evidence of record indicates that the Veteran's left shoulder and neck disorders are not secondary to or aggravated by his service-connected arthritis and low back conditions.  In April 2008, the VA medical examiner concluded that these conditions "not likely... due to arthritis in other areas of his body."  In fact the examiner concluded that "[t]he mild degenerative changes are more likely related to genetics and aging."  The examiner also concluded that the Veteran's are "less likely than not... aggravated by his [service-connected] conditions."  These conclusions were based on the location of the disorders as well as the findings of the examination, and the Veteran's medical history.  Further, the examiner concluded that the Veteran's aggravation of his disorder was most likely caused by "ongoing manipulation."  As such, the competent medical evidence of record indicates that the Veteran's left shoulder and neck disorders are not due to his service-connected disorders but are due to and aggravated by causes which are separate and distinct from his service-connected orthopedic disorders.

In regards to service connection on a direct basis, the Veteran's argument that his neck and left shoulder disorders are the same disease process as that of his currently diagnosed disorders may also be considered to be an argument that his current neck and left shoulder disorders were present at the same time as his currently service-connected arthritis disorders.  In effect, the Veteran is also providing an argument that his neck and left shoulder disorders are directly connected to his service.  The Veteran has also provided some evidence of a history of symptoms related to his neck and shoulder disorder which may show a history of this disorder from service.  In the August 2007 private treatment record from the Hartford Clinic, the examiner reported that the Veteran had indicated an eight-year history of pain in his shoulder, in other words beginning in 1999 during his active military service.  Furthermore, at the time of his April 2008 VA medical examination, the Veteran indicated that his neck and shoulder pain had their onset five years earlier, or in 2003, which is later but still during his active military service.  Finally, the Veteran's representative has argued that the Veteran's current left shoulder and neck disorders may alternatively be due to his work as a supply technician during his initial military service.  See the Brief dated in December 2010.  As noted above, the Board is required to consider all theories of entitlement, and therefore must also consider if the Veteran's neck and left shoulder disorders may be service-connected on a direct basis.

Regarding the Veteran's alleged a history of symptoms of his neck and left shoulder disorders beginning in either 1999 or 2003, the Veteran is competent to indicate that the symptoms of his currently diagnosis left shoulder and neck disorders began during his active service and have continued to the present.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  The Board emphasizes that personal interest may affect the credibility of the evidence, although it may not render the evidence not competent.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran's statements regarding the history of his left shoulder and neck disorders are not inherently credible.  First, the Veteran's statements have provided a wide variation in the date of the onset of his left shoulder and neck symptoms, either beginning in 1999 or 2003.  As such, the Veteran's inability to identify the onset of these symptoms more precisely than within a four year range reduces his credibility.  Furthermore, an assertion of a history of consistent shoulder and neck pain beginning in service and continuing to the present is not consistent with the evidence of record.  As noted above, the Veteran was service-connected for arthritis and parasthesia of both hands, osteoarthritis of the hips, and a degenerative disease of the lumbar spine in July 2005.  At that time, the Veteran had claimed service connection for arthritis affecting all of his major joints, but made no effort to indicate that he was also experiencing relevant disorders affecting his neck and left shoulder.  The Veteran has been a thorough advocate on his own behalf, and it is inconsistent with the character presented by the record that he would neglect to mention two separately manifesting orthopedic disorders if they were present at the time of his July 2005 claim, but had failed to be addressed by the AOJ at that time.  

Furthermore, the medical evidence of record contradicts the Veteran's assertions regarding his neck and left shoulder history.  The Veteran was provided with a VA medical examination in April 2005.  This examination found that the Veteran's neck was supple with normal range of motion and he had a full range of motion of the left shoulder, such that no disability was indicated in those areas at that time, nor did he mention a history of pain in those areas at that time.  His disabilities were again reviewed in June 2005, but the Veteran again did not mention any left shoulder or neck disorders which he now alleged experiencing at that time.  The November 2006 private treatment record from M. Bubak, M.D., also indicates that the Veteran's neck was supple and Dr. Bubak did not find any symptoms of a neck disorder at that time.  Finally, in April 2007, the Veteran was provided with an x-ray, and in May 2007 the Veteran was provided with a CT scan of his cervical which found no evidence of spinal stenosis or significant arthritis, although a May 2007 review of the examination did find some evidence of minimal arthritis.  The Board notes that arthritis, incidentally, must be objectively confirmed by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the Veteran's medical records were generated with a view towards ascertaining his then-state of physical and mental fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the Veteran's service treatment records, has greater probative value than reported history).  These records clearly show that the Veteran's neck or shoulder disorders did not develop until, at the earliest, May 2007, over two years after his active military service.

The Board notes that it cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  In this case, it is not the absence of evidence over the years during the Veteran's service or since his discharge, but the Veteran's inconsistent and self-interested statements regarding his history, as well as the inconsistency of his statements with the contemporaneous evidence of record, that the Board finds renders the Veteran's statements not credible.  Therefore, overall, the probative weight of the in-service and post-service medical and lay evidence does not show any competent or credible evidence of any chronic left shoulder or neck disorders during service, or continuity of any in-service symptomatology of such disorders from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, the competent medical evidence of record weighs against any conclusion that the Veteran's current left shoulder or neck disorders are directly due to his military service, including any duties as a supply technician raised by the December 2010 Brief.  The April 2008 VA medical opinion provides compelling evidence against a finding of a nexus between the Veteran's current left shoulder and neck disorders and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As noted above, the medical examiner, who is an uninterested observer in the Veteran's claim, concluded that the Veteran's current left shoulder and neck disorders are specifically due to genetics and aging, and any aggravation of these disorders is due to ongoing manipulation of the relevant joints.  The VA examiner has reached this conclusion based on the credible evidence of record as well as the location of the areas affected.  As such, in stating that these disorders are due to aging and genetics the VA medical examiner has clearly indicated that there is no connection on a direct basis to the Veteran's military service, and has provided a rationale to support that conclusion, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  Therefore, the Board concludes that the weight of the medical evidence is against a finding of service connection for the left shoulder and neck disorders on the basis of either direct or secondary service connection or on the basis of aggravation by his service-connected orthopedic disorders.

As indicated above, the Veteran and his representative have argued that the Veteran's left shoulder and neck disorders may be related to his military service.  However, the development of neck and left shoulder degenerative disorders are not  processes which may be readily observed by a layperson, and there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, there is no competent or credible evidence of a connection between the Veteran's current left shoulder and neck disorders and his military service.  In fact, as indicated above, the competent medical evidence of record weighs against such a conclusion.  Likewise, with no competent or credible evidence of a diagnosis of left shoulder and neck disorders within one year after service, or indeed until the May 2007 VA medical treatment record, the Veteran is not entitled to application of the presumptive provisions either regarding a degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claims for service connection, on direct, secondary, or aggravation bases, for left shoulder and neck disorders in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for left shoulder and neck disorders on a direct or presumptive basis, or as secondary to or aggravated by his service-connected residuals of a fracture of a right shoulder injury, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine disorder on appeal arises from the claim for an increased rating received by the AOJ in October 2007.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that the VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claims have has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, October 2006) until VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis - A Rating in Excess of 10 Percent for the Veteran's Low Back Disability 

Historically, the Veteran was granted service connection for his low back disorder in a July 2005 rating decision.  He was originally awarded a 10 percent disability rating under Diagnostic Code 5003-5237.  38 C.F.R. § 4.71a.  The Veteran applied for an increased rating in October 2007, which was denied in a January 2008 rating decision.  In that decision, the AOJ changed the characterization of the Veteran's lumbar spine disability to chronic strain rated under Diagnostic Code 5237, and denied an increased rating.  Id.  

In this case, the Board notes that the Veteran has not appealed his rating of 10 percent, but has objected to the application of Diagnostic Code 5237 to his lumbar spine disorder.  However, as the application of the rating code is dependent on which evaluation provides the higher rating to the Veteran under 38 C.F.R. § 4.7, the issue of an increased rating and which Diagnostic Code to apply to the Veteran's service connected lumbar spine condition are inextricably intertwined and will be addressed together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

In considering which Diagnostic Code is most appropriately applied to the Veteran's claim, a review of the relevant history of his disorder is necessary.  The Veteran was provided with a VA medical examination regarding his lumbar spine claim in April 2005, which at that time diagnosed the Veteran with lumbar strain.  Then, in June 2005 the Veteran was provided with a VA medical examination and x-ray of his lumbar spine.  The Veteran indicated that he was experiencing arthritis pain and the VA medical examination diagnosed the Veteran with degenerative disc disease of the lumbar spine.  An April 2007 VA medical treatment record also indicated that the Veteran's back x-ray showed some signs of arthritis.  Subsequently a September 2007 private treatment record x-ray from the Hartford clinic diagnosed the Veteran with "[m]ild degenerative disk disease."  Finally, the Veteran was provided with a VA medical examination in December 2007, to review the severity of his lumbar spine disorder.  At this time the examiner reviewed the findings of a May 2007 CT scan, which found no abnormalities, stenosis, or significant arthritis, and concluded that the Veteran was experiencing, "chronic strain, without DDD [degenerative disc disease]" of the lumbar spine.  

As such, the Board notes that "[d]ifferent examiners, at different times, will not describe the disability in the same language...  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2.  Furthermore, as is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, credibility and weight are the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this instance, the Veteran has specifically requested that his Diagnostic Code be reassigned 5003 for degenerative arthritis.  Furthermore, the application of Diagnostic Code 5003 directs the rater to the appropriate codes for limitation of motion of the joint or joints affected (considered under Diagnostic Code 5237).  38 C.F.R. § 4.71a.  The only advantage of application of Diagnostic Code 5003 is that it directs that if a disability is found to be noncompensable under application of the rating criteria for the joint a minimum 10 percent disability rating should be applied to every major joint or group of minor joints involved.  Id.  As such, application of Diagnostic Code 5003 merely assures that the Veteran's lumbar spine disability may not be rated below 10 percent (the lumbar spine is considered a group of minor joints 38 C.F.R. § 4.45).  

As such, the December 2007 VA medical examination has indicated that the Veteran does not experience degenerative disc disease based on the findings of a May 2007 VA medical examination review of a CT scan.  However, in June 2005 and September 2007 the Veteran was diagnosed by x-ray evidence with degenerative disc disease of the lumbar spine.  As such, with two probative medical opinions indicating a diagnosis of degenerative disc disease based on x-ray evidence, and some evidence of a diagnosis of arthritis, Diagnostic Code 5003-5243 for intervetebral disc syndrome may be considered in this case.  Furthermore, evaluation under Diagnostic Code 5243 allows for the most favorable potential rating in that it allows for consideration under both sets of spinal criteria.  See 38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 540 (1993).  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's claim on appeal was received in October 2007, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

As of September 26, 2003, the amendments stipulate that the Veteran's low back disorder may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003).  

Upon a complete review of the evidence of record, the Board finds that the Veteran's low back disorder does not merit an increased rating in excess of 10 percent for the appeal period.  38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's lumbar spine disorder, there is no objective evidence of any incapacitating episodes for this period.  An April 2007 VA medical treatment record noted that the Veteran had been receiving medication and chiropractic treatment, but found no evidence of incapacitating episodes.  The private treatment records dated in August to October 2007 from the Hartford clinic note some impingement of the range of motion and pain, but no incapacitating episodes.  Finally, at the time of the December 2007 VA medical examination, the examiner noted some pain and chiropractic treatment, as well as hot tub and heat packs with rest and medication for pain, but there was no evidence of any incapacitating episodes lasting for any significant period, nor was there any evidence of incapacitating episodes even lasting as long as a week.  The Veteran has not asserted that he has experienced incapacitating episodes lasting at up to two weeks during this period, nor do any of the medical treatment records contain evidence of incapacitating episodes lasting at least two weeks due to the Veteran's degenerative disc disease of the lumbar spine.  In fact, there is no evidence in the Veteran's treatment records that any physician prescribed bed rest at any time during the initial period on appeal for his low back disorder.  Therefore, the Veteran clearly does not have any basis for a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks sufficient to allow for an increased rating of 20 percent during the appeal period.  

As to orthopedic manifestations for the appeal period, there is no evidence to show that a rating in excess of 10 percent is appropriate.  As noted above, the Veteran was provided with a range of motion test which found forward flexion to 65 degrees, and extension to 25 degrees, with pain at the extreme. The Veteran was capable of left side bending to 25 degrees, right side bending to 25 degrees, left rotation to 30 degrees and right rotation to 30 degrees.  As such, the Veteran's range of motion showed forward flexion of the thoracolumbar spine to greater than 60 degrees but not greater than 85 degrees, such that the continued 10 percent disability rating is appropriate.  There was no evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, or of favorable or unfavorable ankylosis due to the Veteran's degenerative disc disease of the lumbar spine.  

In regards to functional loss, the April 2007 VA medical treatment record indicated that the Veteran was experiencing chronic pain, treated with over-the-counter medication and chiropractic treatment.  The treating physician indicated that the Veteran would be treated with muscle relaxants and pain medication.  In the August to October 2007 private treatment records from the Hartford clinic noted tenderness and pain in the Veteran's lumbar spine.  

The December 2007 VA medical examination provided a thorough review of the functional affects of the Veteran's lumbar spine disability.  At that time the examiner indicated that the Veteran experienced pain at the extreme range of motion, such that no further limitation of motion was evident.  The examiner also noted that the Veteran was finding his pain to be more frequent and that he was stiffer.  The Veteran would experience flare-ups about every two months with some increased pain and stiffness which he treated with hot tub, heat packs, and rest, but no radiating pain, numbness or weakness.  The examiner noted that there was no neck or back spasm, no arm or leg weakness or numbness, or radicular, urinary, or bowel symptoms.  The examiner noted that the Veteran was able to do ordinary household chores, and that the Veteran hired himself out for raking and shoveling, but had stopped lawn-mowing due to back and joint pains.  Finally, the examiner noted that the Veteran needs to stretch if he sits for an hour, and is limited to 30 minutes of standing, 20 minutes of walking, and lifting to not more than 50 pounds.  He noted that the Veteran had discontinued yard work between 2005 to 2007, and had stopped exercising in 2005, and stopped playing golf in 2007.  The Veteran's gait and posture were normal.  Finally, the examiner concluded that there was no additional functional loss of range of motion during flare-ups or due to repetitive motion of the joint, painful motion, weakness, excessive fatigability, or lack of endurance or incoordination.  As such, the Veteran's low back disability did show some increased symptoms and functional loss caused by pain and repetitive activity over the initial appeal period.  However, none of the above evidence of functional loss shows evidence of pain, or otherwise, induced limitation of flexion of the thoracolumbar spine equivalent to 60 degrees or less or anything remotely similar to ankylosis of the thoracolumbar spine, favorable or unfavorable.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Further, as noted above, the Veteran is already rated at 10 percent such that Diagnostic Code 5003 would provide no benefit to the Veteran at this time.

Analysis - Staged Rating for the Veteran's Lumbar Spine Disorder

In conclusion, the Board has found that the Veteran's low back disorder manifests with orthopedic limitations of the range of motion such that a rating of 10 percent is appropriate for the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have generally remained generally consistent for the appeal period, such that a staged rating is inappropriate.


Extraschedular Rating for Veteran's Lumbar Spine Disorder

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by his lumbar spine disability is specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected disabilities the evidence of record does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  The Veteran has not provided any evidence of exceptional or unusual circumstances, such as frequent hospitalization or reduced earnings or time spend unable to work due to his lumbar spine disability to suggest that the Veteran is not adequately compensated by the regular rating schedule.  

Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  Further, the Veteran has maintained full employment during the appeal period.  Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a neck disorder, including as secondary to service-connected orthopedic disorders, is denied.

Service connection for a left shoulder disorder, including as secondary to service-connected orthopedic disorders, is denied.

A rating in excess of 10 percent for the Veteran's lumbar spine disorder is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


